Case 8:19-mc-00431 Document 1-2 Filed 07/26/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: DMCA SUBPOENA )
To Cloudflare, Inc. )
DECLARATION OF SCOTT A. ZEBRAK

I, Scott A. Zebrak, declare and testify as follows:

1. Iam amember of Oppenheim + Zebrak, LLP, and am admitted to practice law in the
District of Columbia, among other jurisdictions. I represent Cengage Learning, Inc.,
Elsevier Inc., Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan
Learning, McGraw-Hill Global Education Holdings, LLC, and Pearson Education, Inc.

2. On behalf of the clients described above, I am seeking a subpoena pursuant to 17 U.S.C.
§ 512(h) to identify the person(s) infringing my clients’ copyrighted works, as
identified in the 512(c)(3)(A) notification accompanying this declaration.

3. The purpose for which the subpoena is sought is to obtain the identity of alleged
infringers and the information obtained therefrom will only be used for the purpose of
protecting rights under the Copyright Act.

I declare under penalty of perjury, under the laws of the United States of America, that the

foregoing is true and correct.

Executed on July 26, 2019, in Washington, DC.

Ln (A

“Scott A. Zebrak
D. Md. Bar Number 17741
